Citation Nr: 1616670	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  08-37 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a sinus disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities. 

4.  Entitlement to service connection for hypertension, to include due to exposure to Agent Orange.

5.  Entitlement to service connection for myelopathy, to include due to exposure to Agent Orange.

6.  Entitlement to service connection for sleep apnea, to include due to service-connected PTSD.

7.  Entitlement to service connection for gastric polyps, to include due to service-connected irritable bowel syndrome (IBS).

8.  Entitlement to a rating in excess of 70 percent for PTSD.

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status, earlier than March 17, 2006.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the May 2007 rating decision, the RO found new and material evidence had not been received to reopen the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, and denied entitlement to service connection for hypertension, entitlement to service connection for myelopathy, and entitlement to a rating in excess of 70 percent for PTSD.

In the December 2014 rating decision, the RO denied the Veteran's claims for entitlement to service connection for obstructive sleep apnea, gastric polyps, and a sinus disorder.  The Veteran filed a timely appeal of the issues.  A statement of the case was issued on October 5, 2015.  A December 2, 2015 report of contact indicates the Veteran stated he had not received a Form 9 with the October 2015 SOC, and that he had received a Form 9 and would mail it to the VA.  He requested time to allow him to return the Form 9.  The Veteran sent a VA form 9 on December 5, 2015, and it was received by VA on December 10, 2015.  As the written report of contact stated the Veteran's intent to file a substantive appeal in writing, and the Veteran sent the Form 9 on December 5, 2015, the Board finds the Veteran's substantive appeal was timely, and that it has jurisdiction of the claims.

The Board notes that in a May 2014 supplemental statement of the case, implemented by a May 2014 rating decision, the RO granted an earlier effective date for the grant of entitlement to SMC based on the need for aid and attendance/housebound of March 17, 2006.  

Since the most recent supplemental statement of the case, the Board has received new evidence from the Veteran.  The Board notes that VA regulations require that pertinent evidence submitted by the Veteran must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2015).  In November 2015, the Veteran waived RO jurisdiction over the new evidence.  Other evidence received is duplicative of evidence previously of record.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issue of entitlement to unauthorized medical services rendered in connection with October 2013 private medical treatment for his kidneys has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities; entitlement to service connection for hypertension; entitlement to service connection for myelopathy; entitlement to service connection for gastric polyps, and entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status, earlier than March 17, 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2006 Board decision denied the Veteran's claims for entitlement to service connection for bilateral hand and foot disorders and a sinus disorder; the decision is final.  

2.  Evidence received subsequent to the April 2006 Board decision regarding the Veteran's claim for service connection for a sinus disorder is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim.

3.  Evidence submitted subsequent to the April 2006 Board decision regarding the Veteran's claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's obstructive sleep apnea is not related to service or his service-connected PTSD.

5.  The Veteran's PTSD has been manifested by symptoms of chronic sleep impairment, mild memory loss, ritualistic behavior, suicidal ideation, anxiety, and depression with occupational and social impairment with deficiencies in most areas,  such as work, school, family relations, judgement, thinking, and mood; total occupational and social impairment has not been demonstrated.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision is final as to the claims of service connection for bilateral hand and foot disorders and a sinus disorder.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2015).  

2.  New and material evidence has not been received since the April 2006 decision to reopen the claim of entitlement for a sinus disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been presented since the April 2006 decision to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The criteria for service connection for obstructive sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2015).

5.  The criteria for an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has met all statutory and regulatory notice and duty to assist provisions as to the claims.  Appropriate notice was provided in May 2006, December 2006 and August 2014 letters.

As to the claims to reopen the claims for peripheral neuropathy of the bilateral upper and lower extremities, the claims have been reopened, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In regard to the Veteran's claim to reopen his claim for service connection for a sinus disorder, in attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

Regarding the Veteran's claim for entitlement to service connection for sleep apnea, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was not afforded a VA examination on the issue of entitlement to sleep apnea.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As discussed below, there is no competent, probative evidence that the Veteran had sleep problems in service, or that his sleep apnea is related to service or a service-connected disability.  Consequently, a VA examination is not required in this case.  

Regarding the Veteran's claim for higher ratings for PTSD, the Veteran was provided with appropriate VA examinations in January 2007 and March 2014.  The examinations are adequate because they are based on a thorough examination, and a description of the Veteran's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Veteran has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Standard of Review

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence Claims

Legal Criteria

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Peripheral Neuropathy of Bilateral Upper and Lower Extremities

The Veteran asserts that his claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities should be reopened.  For the reasons that follow, the Board finds that new and material evidence has been received, and therefore, the claims are reopened.

In a July 1992 rating decision, the RO denied entitlement to service connection for numbness of the hand and feet.  The Veteran appealed the decision to the Board.  In an April 2006 decision, the Board denied entitlement to service connection for a bilateral hand and foot disorder.  The Board found that the hand and foot pain for which the Veteran sought service connection had not been attributed to any identified underlying disability.  Without proof of an underlying hand or foot disability, the Board stated there is no valid claim of service connection.  

Since the most recent Board decision in April 2006, the Board finds that new and material evidence has been received.  The Veteran's VA treatment records indicate he has been diagnosed with unspecified idiopathic peripheral neuropathy.  A September 2014 VA treatment record noted the Veteran had multijoint pain/peripheral neuropathy/fibromyalgia and was taking Cymbalta.  The Veteran's claim was previously denied because he did not have an underlying hand or foot disability.  Therefore, the new VA treatment records relate to an element necessary to substantiate a claim for service connection, namely that the Veteran have a disability.  Therefore, the Board finds that the claims for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities should be reopened.


Sinus Disorder

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim for service connection for a sinus disorder.

In a July 1992 rating decision, the RO denied entitlement to service connection for a sinus disorder.  The RO stated that "There is no evidence of sinus disorder in service."  The Veteran appealed the decision to the Board.  In the April 2006 decision, the Board found the preponderance of the evidence is against the claim seeking service connection for a sinus disorder.  The Board noted that the Veteran had acknowledged that he was not treated for this condition during service.  Further, clinical evaluation and X-rays of the sinuses on March 1970 service separation examination noted no sinus disorder.  The Veteran did not appeal the decision to the Court of Appeals for Veterans Claims (Court) or request a motion for reconsideration.  Therefore, the April 2006 Board decision is final.

The Board finds that new and material evidence has not been received on the issue of entitlement to service connection for a sinus disorder since the April 2006 Board decision.  At the time of the April 2006 Board decision, the evidence of record included service treatment records, VA treatment records, and private treatment records.  

In a December 2014 statement, the Veteran stated that he believed VA errored when it sent his sinus case to Bay Pines Florida without military records which clearly stated that he had upper respiratory and sinus conditions multiple times in the records.  

The Board finds that since the April 2006 Board decision, new and material evidence has not been received to reopen a claim for entitlement to service connection for a sinus disorder.  The evidence in the claims file at the time of the last final decision in April 2006 included the Veteran's service treatment records, VA treatment records, private opinions, and VA examination reports.

Since the last final rating decision, new evidence has been added to the claims file, including private treatment records, VA treatment records and statements from the Veteran.  Although the private and VA treatment records are new, they are not material.  The Veteran had already been diagnosed with a sinus disorder at the time of the April 2006 Board decision.  The new evidence does not indicate that there is a nexus between the Veteran's sinus disorder and service.  The records do not relate to any unestablished facts necessary to substantiate the claim nor would such evidence trigger VA's duty to assist or the consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. Ap. 110, 117 (2010).

The Veteran has submitted statements asserting his belief that his sinus disorder is related to service, specifically upper respiratory infections that he had in service.  See December 2015 VA Form 9.  However, his statements are essentially duplicative of arguments he had previously made at the time of the April 2006 board decision.  Therefore, the Veteran's statements are not new and material.

Accordingly, the Board finds that the Veteran has not submitted new and material evidence sufficient to warrant reopening of his claim for service connection for a sinus disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If a Veteran served in Vietnam during the Vietnam era (or at certain other locations like in Thailand at certain specifically defined times and under certain specifically defined circumstances), it will be presumed that he was exposed to Agent Orange while there.  Furthermore, given this presumption of exposure to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service, provided also that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e) are met.  Diseases presumptively associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease (does not include hypertension, peripheral manifestations of arteriosclerosis, or any other condition that does not quality within the generally accepted medical definition of Ischemic heart disease); all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  See Notice, 75 Fed. Reg. 168, 53202-16  (Aug. 31, 2010).

These diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset"" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from alternatively establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

The Veteran's DD Form 214 indicates he served in Vietnam from December 1968 to December 1969.  Therefore, he is presumed to have been exposed to Agent Orange.



Sleep Apnea

The Veteran asserts that he has sleep apnea, secondary to this service-connected PTSD.  See July 2013 claim.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's VA treatment records indicate the Veteran has been diagnosed with obstructive sleep apnea.  See September 2014 VA treatment record.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's sleep apnea and service, the Veteran's service treatment records do not note any complaints or treatment relating to sleep apnea or other sleep problems.  The Veteran's March 1970 separation examination report does not note any sleep problems.  In a March 1970 report of medical history, the Veteran denied having frequent trouble sleeping.  The Veteran noted having a history of pain in the chest, but the note indicated he was otherwise well from a cardio-pulmonary standpoint.

The Veteran has not specifically asserted that he had symptoms of sleep apnea in service or that he has had continuous symptoms of sleep apnea since service.

In support of his claim for service connection for sleep apnea, the Veteran stated that VA and outside psychological reports show sleep problems and hypervigilance, hypertension from PTSD.  See December 2015 VA Form 9.  The Veteran's diagnoses include "unspecified sleep disturbance."

There is no probative, competent evidence of record of a nexus between the Veteran's sleep apnea and service or a service-connected disability.  The Veteran's VA treatment and private treatment records do not indicate there is a nexus between the sleep apnea and his service-connected PTSD.  Although the Veteran has been noted to have sleep problems related to his PTSD, the Veteran has a separate diagnosis in his VA treatment records of unspecified sleep disturbance.  The Veteran's VA mental examination reports indicate his chronic sleep disturbance is one of the symptoms of his PTSD.  

The Veteran has asserted that he has sleep apnea that is related to his service-connected PTSD.  See July 2013 claim.  Although a lay person may be competent to report the etiology of or diagnose a disability, sleep apnea is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that as a lay person, the Veteran is not competent to provide an opinion as to the etiology, and his statement is not probative.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to PTSD.  Although the Veteran has been diagnosed with obstructive sleep apnea, there is no evidence of a link between the disability and service, including exposure to Agent Orange, or a service-connected disability.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

V.  Increased Rating Claim

The Veteran asserts that he is entitled to a rating in excess of 70 percent for PTSD.  For the reasons that follow, the Board finds that a higher rating is not warranted.

Legal Criteria

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130, DC 9440 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

The Board notes that the DSM-V no longer utilizes GAF scores.  DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board after August 4, 2014.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, the Board notes their findings.

Analysis

The Veteran filed a claim for a higher rating for PTSD on October 3, 2006.  The Board finds that the evidence during the appeal period is consistent with a 70 percent rating for PTSD for occupational and social impairment, with deficiencies in most areas.  

A January 2007 VA examiner, and private psychologist, in  March 2007 letter, found the Veteran had severe symptoms of PTSD.  At a March 2014 VA examination, the VA examiner found the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

At the January 2007 VA examination, the Veteran was neatly dressed, cooperative and very informative.  His speech was clear and goal-directed.  He was oriented to time, person and place.  The Veteran's mood was low and his affect was sad.  His anxiety was moderately high.  He had no history of hallucinations.  There was no evidence or indication that the Veteran had any type of psychotic thinking.  The Veteran admitted to having periodic brief thought of suicide that were not related to a suicide plan or attempt.  He had no history of homicidal ideation.  He had chronic insomnia with difficulty falling and staying asleep.  He complained his energy level was low and his motivation was poor.  The Veteran's insight and judgment were very good.

The VA examiner found the Veteran's overall intensity of symptoms was in the severe range.  He continued to have depressive symptoms.  The VA examiner found the Veteran's depression was secondary to his PTSD.  The intensity of the depression as moderately severe.  The VA examiner found the Veteran had a moderate level of social functioning.  He had periods in which he withdrew a moderate amount from his family, but overall maintained his usual number of friends and activities with his wife.  The VA examiner found the Veteran was able to carry out all the activities of daily living.  The January 2007 VA examiner found the Veteran had a GAF score of 44.

The Board notes that as the Veteran's depression symptoms were caused by his PTSD, and the January 2007 VA examiner did not distinguish all of the Veteran's psychiatric symptoms, the Board has considered all of the Veteran's noted psychiatric symptoms to be related to his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).

In a March 2007 letter, a private psychologist found the Veteran had chronic/severe PTSD with depressive features.  The psychologist stated the Veteran's PTSD had depressive features.  His behavior was ritualized.  He anticipated doom.  He was unemployable, he had minimal ability to establish and maintain relationships and controlled his anxiety through obsessive compulsive defenses.  The psychologist stated that the Veteran's PTSD was ongoing and his behavior had declined since 2001.  He found the Veteran had a GAF score of 40, indicating the examinee had some impairment in reality testing or communication or major impairment in several areas.  The Veteran's memory for remote events, especially those surrounding Vietnam were remembered through practice and his recent memory was fair.  He continued to complain of sleep problems.  He was hyper alert and hyper vigilant.  His behavior had become increasingly ritualized in that he collected and used equipment that was geared to his and his family's survival.  The psychologist stated when his anxiety "breaks through" he is subject to frequent panic experiences.  He endorsed suicidal thoughts but had no plant of action.

At the March 2014 VA examination, the Veteran reported he continued to be married to his spouse of 33 years, though their relationship was very strained by the chronic expression of his PTSD and depressive symptomatology.  He participated in social activities that predominantly involved other Vietnam veterans.  The VA examiner noted that overall, the Veteran reported a continuation of functional impairment in social domains, associated with the presentation of his diagnosed PTSD and related features of depression.  Since the last VA examination in January 2007, the Veteran reported that there had been no substantive changes in his educational status or occupational life.  He retired from his work in 2000 following a heart attack.  The Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

The March 2014 VA examiner noted that the Veteran appeared in good hygiene.  He was alert and oriented to time, place and person.  His behavior was somewhat anxious and agitated.  His mood was generally anxious, with punctuations of dysphoria.  His affect was relatively unrestricted and congruent with material under review.  The Veteran's thought processes were logical and goal-directed, and the content of the conversation gave no indication of any psychosis or mania.  The Veteran's speech appeared somewhat pressured and relatively louder than normal at first.  His judgment and insight appeared intact and assessed good.  He did not report or otherwise indicate any significant or recent compromise in such, thought admitted that he has in the past exercised suboptimal judgment when verbally confronting individuals who have challenged him or treated him disrespectfully.  The Veteran indicated he was able to fully and independently attend to activities of daily living, such as obtaining and eating food, maintaining personal hygiene, and maintaining household chores.  The Veteran denied extant suicidal or homicidal ideation, intent, plans, or gestures.  

The March 2014 VA examiner indicated a continuation of general impairment if not episodic decrement and decline in the Veteran's functional status across personal, social, family, and vocational domains since the last evaluation.  The VA examiner noted that such decrements in functional status were due to the chronic, intense, and enduring presentation of extant symptomatology associated with the Veteran's diagnosed PTSD and secondary depression.

Based on a thorough review of the evidence, the Board finds that a rating in excess of 70 percent for PTSD is not warranted at any point during the appeal period.  The evidence shows the Veteran had severe symptoms of PTSD, but he was able to perform activities of daily living, including maintaining personal hygiene, he consistently denied having delusions or hallucinations, he was oriented to time and place, and he has not been shown to be a danger to himself or others.  The Veteran has had symptoms of memory loss, anxiety, sleep impairment, panic attacks, ritualized behavior, suicidal thoughts, and depression, symptoms which are consistent with a 70 percent rating for occupational and social impairment with deficiencies in most areas.  The Veteran has been married for over 30 years and reported participating in some social activities.  He consistently reported that he was able to perform activities of daily living.  Based on the above evidence, the Board finds that the evidence is against a finding that a 100 percent rating is warranted for the Veteran's PTSD.  

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  See also Thun v. Peake, 22 Vet. App. 111 (2008). 

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted.  Id.  

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Veteran has been entitled to a total disability rating for compensation purposes based on individual unemployability (TDIU) or a 100 percent combined schedular rating throughout the entire period on appeal.  He was originally granted entitlement to a TDIU effective January 4, 2000.  Therefore, consideration of entitlement to a TDIU is not warranted.



ORDER

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for a sinus disorder is denied.

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened.

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is reopened.

Entitlement to service connection for sleep apnea, to include due to service-connected PTSD, is denied.

Entitlement to a rating in excess of 70 percent for PTSD is denied.


REMAND

Peripheral Neuropathy and Myelopathy

In regard to the Veteran's reopened claims for peripheral neuropathy of the right and left upper and lower extremities, and myelopathy, the Board finds that the claims must be remanded for a VA examination.  The Veteran asserts that he is entitled to service connection for peripheral neuropathy and myelopathy, to include due to exposure to Agent Orange.  In a September 2005 letter, a VA physician stated that the Veteran was presently under his care for progressive polyneuropathy and myelopathy of unknown cause.  The physician noted that the Veteran stated he was exposed to Agent Orange while he was deployed in Vietnam.  The physician stated, "The possibility of an Agent Orange related phenomenon should at least be considered in [the Veteran's] case.  The Veteran's service treatment records indicated he complained of ankle and foot pain.  See March 1970 report of medical history.

An August 2015 Agent Orange Peripheral Neuropathy Review Checklist indicates a VA opinion was obtained in regard to the Veteran's peripheral neuropathy claim.  The record noted that peripheral neuropathy is not identified.  In a summary of case review, the reviewer noted that after review of the claims file including the service treatment records, no evidence of early onset peripheral neuropathy was found during Vietnam service and within one year of discharge from service due to Agent Orange.  The VA opinion does not fully address the Veteran's assertion that he has peripheral neuropathy of the right and left lower extremities and myelopathy due to Agent Orange exposure.  As the September 2005 letter from a VA physician indicates the conditions may be related to Agent Orange, the Board finds that a full VA examination is necessary to address the etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Gastric Polyps

In a June 2014 statement, the Veteran stated that his treatment at the VA has made his health worse.  He stated that after taking 20 mg of Omeprazole two times a day for reflux disease and IBS, he has multiple stomach polyps from the drug.

In a December 2015 VA examination, the examiner found that it was less likely than not that the Veteran's stomach polyps are proximately due to or the result of the medication taken for his service-connected irritable bowel syndrome.  As a rationale, the VA examiner stated that "On my review of the expert medical literature available to me there is no evidence with 50% or greater probability that the agents used for treatment Irritable Bowel Syndrome (including bulking agents Veteran currently reports using) cause gastric polyps."  Although the VA examiner addressed whether the Veteran's medication caused gastric polyps, the examiner did not address whether the Veteran's medication aggravated gastric polyps.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the December 2015 VA opinion did not address aggravation, the Board finds that the claim must be remanded for a new opinion.  

Hypertension 

In a March 2007 VA examination, the examiner opined that it is unlikely that the Veteran's hypertension is related to PTSD.  The VA examiner stated that "there is no scientific accepted relationship that PTSD causes hypertension."  However, the VA examiner did not address whether the Veteran's PTSD aggravated the Veteran's hypertension.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner did not address whether the Veteran's PTSD aggravated the Veteran's hypertension, the claim must be remanded for a new opinion.

SMC

The issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status, earlier than March 17, 2006 is inextricably intertwined with the claims being remanded.  If service connection is granted for the claims being remanded, it may affect the claim for an earlier effective date for SMC.  Consequently, the claim must also be remanded.

VA treatment records

Finally, the VA treatment records in the file only date to December 2014.  As the records may be relevant to the claims, the Board requests the appellant's complete VA treatment records from December 2014 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from December 2014 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for a VA examination to address the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has: (i) peripheral neuropathy of the bilateral upper extremities; (ii) peripheral neuropathy of the bilateral lower extremities; and/or (iii) myelopathy, that are related to service, to include due to exposure to Agent Orange.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has: (i) peripheral neuropathy of the bilateral upper extremities; (ii) peripheral neuropathy of the bilateral lower extremities; and/or (iii) myelopathy, that are caused or aggravated by a service-connected disability.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  After completion of step 1, forward the claims file to a VA clinician of appropriate expertise to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has gastric polyps that are caused or aggravated by service-connected irritable bowel syndrome, to include medication taken for irritable bowel syndrome.

If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of step 1, the forward the claims file to a VA clinician of appropriate expertise to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is aggravated by his service-connected PTSD.

If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


